            Case MDL No. 2942 Document 462 Filed 06/05/20 Page 1 of 22



                            BEFORE THE UNITED STATES
                   JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

IN RE: COVID-19 BUSINESS
INTERRUPTION PROTECTION                                       MDL No. 2942
INSUARNCE LITIGATION

    INTERESTED PARTY RESPONSE IN SUPPORT OF MOTION TO TRANSFER
               AND CONSOLIDATION UNDER 28 U.S.C. § 1407

        Plaintiffs in four separate litigations, Red Apple Dental PC, Independence Barbershop,

LLC, Back2Health Chiropractic Center, LLC, and Karmel Davis and Associates, Attorneys-At-

Law, LLC (collectively, the “Interested Parties”), respectfully submit this response brief,

pursuant to 28 U.S.C. § 1407 and Rule 6.2 of the Rules of Procedure of the Judicial Panel on

Multidistrict Litigation (“JPML”), in support of the Motion for Transfer and Coordination or

Consolidation filed by LH Dining L.L.C. d/b/a River Twice Restaurant, and Newchops

Restaurant Comcast LLC, d/b/a Chops (Doc. 1.) The Interested Parties respectfully request that

this MDL be assigned to the Honorable Timothy J. Savage of the United States District Court for

the Eastern District of Pennsylvania, an outstanding jurist whose capacity and experience make

for a perfect fit for this consolidated litigation.

        While the Interested Parties believe that all COVID-19 business interruption claims

should be consolidated before Judge Savage, in the alternative, if the JPML believes that MDL

would be too broad, Plaintiffs respectfully submit that at the very least, all COVID-19 business

interruption claims against The Hartford Financial Services Group, Inc. and related entities,

including Hartford Casualty Insurance Company, Hartford Fire Insurance Company, Hartford

Underwriters Insurance Company, Sentinel Insurance Company, Ltd., and Twin City Fire

Insurance Company (collectively, “The Hartford”), should be consolidated and assigned to Judge

Savage to oversee the pretrial consolidated proceedings. There are already approximately 55



                                                      1
           Case MDL No. 2942 Document 462 Filed 06/05/20 Page 2 of 22



such actions pending against The Hartford before approximately 40 judges in the federal court

system brought by at least 25 sets of plaintiff’s counsel that involve similar contracts, causes of

action, and claims. See Exhibit A (listing known cases in federal court against The Hartford and

associated details).

I.     STANDARD OF REVIEW

       Under 28 U.S.C. § 1407, “[w]hen civil actions involving one or more common questions

of fact are pending in different districts, such actions may be transferred to any district for

coordinated or consolidated pretrial proceedings.” Consolidation of actions involving common

questions makes sense when numerous judges will be asked to address similar pretrial matters

and resolve similar pretrial motions involving similar fact patterns. See In re Fosamax Prods.

Liab. Litig., 444 F. Supp. 2d 1347, 1349 (J.P.M.L. 2006). The central and overriding goals of 28

U.S.C. § 1407 are to conserve judicial resources, promote efficient management of litigation, and

avoid inconsistent pretrial hearings. See also In re Capital One Customer Data Sec. Breach

Litig., 396 F. Supp. 3d 1364, 1365 (J.P.M.L. 2019) (Transfer is appropriate to “eliminate

duplicative discovery, prevent inconsistent pretrial rulings on class certification and other issues,

and conserve the resources of the parties, their counsel, and the judiciary.”). Notably, “[t]ransfer

under Section 1407 does not require a complete identity or even a majority of common factual or

legal issues as a prerequisite to transfer. Centralization will permit all actions to proceed before a

single transferee judge who can structure pretrial proceedings to consider all parties’ legitimate

discovery needs, while ensuring that common parties and witnesses are not subjected to

duplicative discovery demands.” In re Katz Interactive Call Processing Patent Litig., 481 F.

Supp. 2d 1353, 1355 (J.P.M.L. 2007).




                                                  2
           Case MDL No. 2942 Document 462 Filed 06/05/20 Page 3 of 22



II.    ARGUMENT

               A. Consolidation of All Covid-19 Business Interruption and Civil Authority
                  Closure Claims Is Warranted

       The global COVID-19 pandemic has affected every state in the country. As of June 4,

2020, there have been 1,842,101 total reported cases from all 50 states and a total of 107,029

deaths,1 with new cases reported every day. News outlets have reported that at one point, ninety-

four to ninety-five percent of our nation’s population were subject to stay-at-home orders. 2 The

impact of COVID-19 and the stay-at-home orders has also had a devastating financial impact

nationwide, forcing businesses to suffer serious loss of and damage to their property. COVID-19

and the stay-at-home orders have led thousands of businesses to file insurance claims for

business interruption coverage pursuant to their commercial general property insurance policies,

many of which are written utilizing form “off-the-shelf” or similar language.

       For example, from all indications, The Hartford utilizes a set of standard forms with

similar language relating to basic coverage issues, business income coverage, and civil authority

coverage. In fact, many of the COVID-19 business interruption cases filed against The

Hartford involve the same “Special Property Coverage Form” “Form SS 00 07 07 05”. This

Form has a coverage section that provides that The Hartford “will pay for direct physical loss of

or physical damage to Covered Property at the premises described in the Declarations (also

called “scheduled premises” in this policy) caused by or resulting from a Covered Cause of

Loss.” A Covered Cause of Loss is defined as all “RISKS OF DIRECT PHYSICAL LOSS”


1
  See https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last visited
June 4, 2020).
2
    See https://www.businessinsider.com/us-map-stay-at-home-orders-lockdowns-2020-3 (last
visited May 28, 2020); https://www.nytimes.com/interactive/2020/us/coronavirus-stay-at-home-
order.html (last visited May 28, 2020).



                                                3
           Case MDL No. 2942 Document 462 Filed 06/05/20 Page 4 of 22



except those that are expressly and specifically listed in the Limitations or Exclusions sections of

the policy. This Form also uniformly provides business income, and civil authority coverages:




See, e.g., Red Apple Dental PC v. Hartford Financial Services Group Inc., No. 7:20-cv-03549

(S.D.N.Y. May 6, 2020); Protégé Restaurant Partners LLC v. Sentinel Insurance Co., No. 5:20-

cv-03674 (N.D. Cal. June 2, 2020); Back2Health Chiropractic Center LLC v. Hartford Financial

Services Group Inc., No. 2:20-cv-06717 (D.N.J. June 1, 2020); Gonzalez v. Hartford Financial

Services Group Inc., No. 1:20-cv-22151 (S.D. Fla. May 22, 2020); One40 Beauty Lounge LLC v.

Sentinel Insurance Co. Ltd., No. 3:20-cv-00643 (D. Conn. May 8, 2020); Addiego Orthodontics

LLC v. Hartford Financial Services Group Inc., No. 3:20-cv-05882 (D.N.J. May 14, 2020);

Risinger Holdings LLC v. Sentinel Insurance Co., No. 1:20-cv-00176 (E.D. Tex. Apr. 24, 2020);

Grailey’s Inc. v. Hartford Fire Insurance Co., No. 3:20-cv- 01181 (N.D. Tex. May 8, 2020);

Milton v. Hartford Casualty Insurance Co., No. 3:20-cv-00640 (D. Conn. May 8, 2020);

Independence Barbershop LLC v. Hartford Financial Services Group Inc., No. 1:20-cv-00555

(W.D. Tex. May 22, 2020); Hearing Solutions II LLC v. Hartford Underwriters Insurance Co.,

No. 2:20-cv-02401 (E.D. Pa. May 21, 2020); Pure Fitness LLC v. Hartford Financial Services

Group Inc., No. 2:20‐cv‐00775 (N.D. Ala. June 3, 2020); Forfex LLC v. Hartford Underwriters

Insurance Co., No. 2:20‐cv‐01068 (D. Ariz. June 1, 2020).




                                                 4
           Case MDL No. 2942 Document 462 Filed 06/05/20 Page 5 of 22



       Moreover, The Hartford also attaches an off the shelf “Limited Fungi, Bacteria or Virus

Coverage” “Form SS 40 93 07 05” to its policies, which purports to exclude coverage for

COVID-19 business interruption claims (it does not). See e.g., Milton v. Hartford Casualty

Insurance Co., No. 3:20-cv-00640 (D. Conn. May 8, 2020); Independence Barbershop LLC v.

Hartford Financial Services Group Inc., No. 1:20-cv-00555 (W.D. Tex. May 22, 2020); Hearing

Solutions II LLC v. Hartford Underwriters Insurance Co., No. 2:20-cv-02401 (E.D. Pa. May 21,

2020); Pure Fitness LLC v. Hartford Financial Services Group Inc., No. 2:20‐cv‐00775 (N.D.

Ala. June 3, 2020); Forfex LLC v. Hartford Underwriters Insurance Co., No. 2:20‐cv‐01068 (D.

Ariz. June 1, 2020) In short, there is nothing unique or individualized about the coverage

language in these standardized forms utilized by The Hartford.

       All indications are that the other major insurance companies that have been sued for

COVID-19 business interruption claims also use standardized forms. For example, The

Cincinnati Insurance Company uses standard policy insurance form (FM 101 05 16) providing

that it “will pay for direct ‘loss’ to Covered Property at the ‘premises’ caused by or resulting

from any Covered Cause of Loss.” And this form defines Covered Cause of Loss as “direct ‘loss’

unless the ‘loss’ is excluded or limited in this Coverage Part.” These Forms also provide business

income coverage using language substantially similar to that offered by The Hartford, providing

coverage for:




                                                5
           Case MDL No. 2942 Document 462 Filed 06/05/20 Page 6 of 22




See, e.g., Promotional Headwear Int’l v. Cincinnati Insurance Company Inc., No. 2:20-cv-02211

(D. Kan. Apr. 24, 2020); Pizza Loves Emily Holdings LLC v. Cincinnati Insurance Co., No.

3:20-cv-00429 (M.D. Tenn. May 19, 2020). Like The Hartford insurance policies, these

Cincinnati Insurance Company forms are by all indications not individualized.

       The same is true for Society Insurance, which utilizes “Form TBP2 (05-15).” See Biscuit

Café Inc. v. Society Insurance Inc., No. 1:20-cv-02514 (N.D. Ill. Apr. 23, 2020); Roscoe Same

LLC v. Society Insurance, No. 1:20-cv-02641 (N.D. Ill. Apr. 30, 2020); Rising Dough Inc. v.

Society Insurance, No. 2:20-cv-00623; Peg Leg Porker Restaurant LLC v. Society Insurance,

No. 3:20-cv-00337 (M.D. Tenn. Apr. 20, 2020). Likewise, Travelers Casualty Insurance

Company of America (“Travelers”), makes use of a few template forms, including “MP T1 02 02

05”, which is ubiquitous in the filed cases against it for COVID-19 business interruption claims.

See e.g., Servedio v. Travelers Casualty Insurance Company of America, No. 1:20-cv-03907

(S.D.N.Y. May 19, 2020); Mudpie Inc. v. Travelers Casualty Insurance Company of America,

No. 4:20-cv-03213 (N.D. Cal. May 11, 2020); Kimmel & Silverman PC v. Travelers Casualty

Insurance Company of America, No. 2:20-cv-02351 (E.D. Pa. May 19, 2020); Chianese v.

Travelers Casualty Insurance Company of America, No. 3:20-cv-05702 (D.N.J. May 8, 2020). It




                                               6
           Case MDL No. 2942 Document 462 Filed 06/05/20 Page 7 of 22



thus appears that each of the predominant insurance companies that are facing Covid-19 business

interruption claims utilize a small library of templates, thus making consolidation appropriate.

       All insurance companies which have been sued are uniformly denying coverage for

business income and civil authority claims related to COVID-19 for the same reasons: According

to these companies, COVID-19 and the stay-at-home orders do not constitute physical loss of or

physical damage to property. As noted in one of The Hartford’s denial letters:




Independence Barbershop LLC v. Hartford Financial Services Group Inc., No. 1:20-cv-00555

(W.D. Tex. May 22, 2020). Likewise, Cincinnati Insurance, Society Insurance, and Travelers3

make the same wrong coverage arguments:




3
 Pizza Loves Emily Holdings LLC v. Cincinnati Insurance Co., No. 3:20-cv-00429 (M.D. Tenn.
May 19, 2020); Peg Leg Porker Restaurant LLC v. Society Insurance, No. 3:20-cv-00337 (M.D.
Tenn. Apr. 20, 2020); Chianese v. Travelers Casualty Insurance Company of America, No. 3:20-
cv-05702 (D.N.J. May 8, 2020).


                                                 7
             Case MDL No. 2942 Document 462 Filed 06/05/20 Page 8 of 22



          Each company with any sort of virus exclusion will also hold that out as a reason for

denial.

          One thing is clear: the insurance companies are applying blanket denials of business

interruption and civil authority closure claims for the similar reasons. There are clearly a core

set of factual issues implicated regarding whether insureds have suffered a covered loss as a

result of physical damage of or physical loss to property, including about the nature of COVID-

19, and the civil authority orders. These questions will play a central overlapping role across

most, if not all the pending litigation.

          And while it is undeniable, as some defendant insurers suggest, that some factual issues

will not be common throughout, such as issues relating to damages, there is no requirement that

the claims, parties, and facts all be identical for centralization to be appropriate. See In re:

Zimmer Nexgen Knee Implant Prod. Liab. Litig., 802 F. Supp. 2d 1374, 1376–77 (J.P.M.L. 2011)

(“As we have stated previously, centralization under Section 1407 does not require a complete

identity or even a majority of common factual or legal issues as a prerequisite to transfer.”); In

re: Bank of New York Mellon Corp. Foreign Exch. Transactions Litig., 857 F. Supp. 2d 1371,

1372–73 (J.P.M.L. 2012) (Centralization is appropriate even in the face of incomplete identity of

legal theories and parties). Consequently, it is perfectly appropriate for the claims here sharing

strong similarities to be consolidated and overseen by a single federal judge for pretrial

proceedings, even if they are not all precisely the same.

          Without centralization, the federal courts will face a deluge of business income litigation

related to COVID-19 spread out in all district courts in the country. As of June 4, 2020, there are

already over 230 cases filed in federal courts challenging the denial of COVID-19 business

interruption and/or civil authority closure claims, pending before 40 district courts with new



                                                   8
           Case MDL No. 2942 Document 462 Filed 06/05/20 Page 9 of 22



cases being filed nearly every day. See Exhibit B (a list of all cases involving COVID-19

business interruption claims and the related details). The alternatives to consolidation will

overwhelm judicial resources, lead to haphazard case management, and potentially lead to wildly

inconsistent results. It is estimated that approximately one-third of all small businesses have

business interruption insurance policies that are the subject of the litigation.4 If only a fraction of

these businesses who have applicable policies seek legal action, then thousands of cases could

potentially be filed in district courts across the country, and be assigned to dozens of different

judges. See also In re: AndroGel Prod. Liab. Litig., 24 F. Supp. 3d 1378, 1379 (J.P.M.L.)

(finding it significant that the associated cases would number in the thousands).

       Courts will inevitably set varying case management schedules and deadlines that may

conflict with one another, involve overlapping discovery issues, and reach inconsistent results if

the cases go unconsolidated. See In re Phenylpropanolamine Prod. Liab. Litig., 460 F.3d 1217,

1230 (9th Cir. 2006) (quoting In re Plumbing Fixture Cases, 298 F. Supp. 484, 495 (J.P.M.L.

1968)) (noting that the alternative to appropriate transfer is ‘“multiplied delay, confusion,

conflict, inordinate expense and inefficiency.”); In re Air Crash at Dallas/Fort Worth Airport on

Aug. 2, 1985, 623 F. Supp. 634, 635 (J.P.M.L. 1985) (“Transfer under Section 1407 is desirable

in order to avoid duplicative discovery, prevent inconsistent pretrial rulings, and conserve the

resources of the parties, their counsel and the judiciary.”).

       Also, at the heart of whether this litigation should be centralized, some insurer defendants

have suggested that there is as a “general rule” that insurance cases should not consolidated. See

(e.g., Doc No. 379 at 7.) But there is no such general rule. Far from it, this Panel has stated:



4
  See https://money.usnews.com/money/personal-finance/saving-and-budgeting/articles/what-is-
business-interruption-insurance (last visited May 28, 2020).


                                                  9
           Case MDL No. 2942 Document 462 Filed 06/05/20 Page 10 of 22



“[C]entralization of insurance litigation with the underlying claims will always depend on the

particular facts and circumstances of the litigation.” See MDL No. 2047, In re: Chinese-

Manufactured Drywall Prods. Liab. Litig., June 15, 2010, Transfer Order. Further, insurance

cases involving breach of contracts have been centralized. See, e.g., In re Conseco Life Ins. Co.

Cost of Ins. Litig., 323 F. Supp. 2d 1381, 1383 (J.P.M.L. 2004) (“plaintiffs allege that Conseco

increased the monthly deductions for policies of universal life insurance in breach of the plain

language of those policies.”). Similarly, consolidation of the COVID-19 business interruption

and civil authority closure actions is merited.

                B. In the Alternative, Consolidation of All COVID-19 Business Interruption
                   Actions Alleging Claims Against The Hartford Is Warranted

         The Hartford and its more than 20 wholly owned subsidiaries5 insure more than one

million small businesses,6 making The Hartford the 12th largest property and casualty company

in the United States. There are already approximately 55 cases pending in federal court

challenging The Hartford’s denial of business interruption and civil authority closure claims.

This represents approximately 23% of all cases in federal court about COVID-19-related

business interruption claims, and of these, approximately 30 have been pleaded as class actions.

See Exhibit B. The presence of overlapping class actions is a “dominating” factor weighing

towards centralization. See David F. Herr, Multidistrict Litigation Manual § 5:24 (Updated

2020).

         As demonstrated above, each of these cases, in addition to numerous cases against The

Hartford pending in state courts that are also likely to be consolidated and coordinated within the



5
  https://www.thehartford.com/legal-notice (last visited May 28, 2020).
6
  https://s0.hfdstatic.com/sites/the_hartford/files/facts-about-the-hartford.pdf (last visited May
28, 2020).


                                                  10
           Case MDL No. 2942 Document 462 Filed 06/05/20 Page 11 of 22



states in which they are pending,7 involves substantially similar insurance policies. As a result

the cases pending against The Hartford share three core questions implicating factual issues: (a)

does COVID-19 trigger coverage under The Hartford’s business interruption insurance policies;

(b) do governmental closure orders related to Covid-19 trigger coverage under The Hartford’s

business interruption insurance policies; and (c) do any exclusions claimed by The Hartford,

including those related to viruses or pandemics, apply. These central questions are critical to the

survival of the businesses insured by The Hartford and should not risk having multiple courts

across the country reach divergent and conflicting results about the same insurance policies sold

by The Hartford and whether class certification is appropriate.

       Therefore, assuming arguendo that all COVID-19 business interruption and civil

authority closure actions are not consolidated by the JPML, the consolidation of all pending and

future COVID-19 business interruption and civil authority cases against The Hartford is

appropriate and will conserve the resources of the parties, their counsel, and the judiciary, by

eliminating duplicative discovery and avoiding inconsistent pretrial and class certification

rulings.

               C. The Eastern District of Pennsylvania Is the Ideal Transferee Venue

       The Honorable Timothy J. Savage of the Eastern District of Pennsylvania is the

appropriate judge to preside over the pretrial proceedings for (a) all COVID-19 business

interruption claims; or, in the alternative (b) all of the COVID-19 business interruption claims

against The Hartford, based on his experience managing complex insurance litigation, including



7
    See, e.g., Westside Head & Neck v. Hartford Financial Services Group Inc., No.
20SMCV00693 (Cal. Super. Ct., Los Angeles Cty. May 12, 2020); French Laundry Partners LP
v. Hartford Fire Insurance Co., No. (Cal. Super. Ct., Napa Cty. Mar. 27, 2020)



                                                11
           Case MDL No. 2942 Document 462 Filed 06/05/20 Page 12 of 22



cases involving The Hartford, and the historical efficiency of the E.D. Pa. docket. Judge Savage

is already presiding over approximately nineteen COVID-19 business interruption claims,

including three pending cases challenging The Hartford’s denial of business interruption and

civil authority closure claims,8 more than any other judge in any jurisdiction throughout the

United States. See Exhibit B (listing the identified presiding judge over each known case in

federal court).

       In determining an appropriate transferee forum, the Panel typically considers (i) the

location of primary witnesses and documentary evidence, (ii) the relative accessibility of the

district for nationwide litigation, and (iii) the experience of the transferee judge. See In re Mirena

IUD Prods. Liab. Litig., 938 F. Supp. 2d 1355, 1358 (J.P.M.L. 2013). The Panel also considers

the caseload conditions of the transferee court. See, e.g., In re CTP Innovations, LLC, Patent

Litig., 65 F. Supp. 3d 1410, 1411 (J.P.M.L. 2014) (noting that the transferee court “enjoys

favorable caseload conditions”).

       Based on the above considerations, the Eastern District of Pennsylvania is the most

appropriate venue for resolution of this litigation. Because COVID-19 has a nationwide impact,

no one judicial forum can claim an overridingly strong connection to the present case over

another. See In re Actos Prods. Liab. Litig., 840 F. Supp. 2d 1356 (J.P.M.L. 2011) (“The

allegations in this nationwide litigation do not have a strong connection to any particular district,

and related actions are pending in numerous districts across the country.”); In re: Dial Complete

Mktg. & Sales Practices Litig., 804 F. Supp. 2d 1380, 1381 (J.P.M.L. 2011) (transferring the


8
 Hair Studio 1208 LLC v. Hartford Underwriters Insurance Co., No. 2:20-cv-02171 (E.D. Pa.
May 5, 2020); Sidkoff Pincus & Green PC v. Sentinel Insurance Co., No. 2:20-cv-02083 (E.D.
Pa. Apr. 30, 2020); Lansdale 329 Prop LLC v. Hartford Underwriters Insurance Co., No. 2:20-
cv-02034 (E.D. Pa. Apr. 27, 2020)



                                                 12
            Case MDL No. 2942 Document 462 Filed 06/05/20 Page 13 of 22



consolidated actions to the District of New Hampshire because “[t]he allegations in this

nationwide litigation do not have a strong connection to any particular district, and related

actions are pending in many districts.”). In the absence of a strong connection to the nature of the

litigation, this Panel should assign the case to a district and a judge who have not only

demonstrated the capability of successfully managing complex litigation, but the sufficient time

to devote to the litigation, and already has a demonstrated interest in the efficient management of

this litigation.

        The Eastern District of Pennsylvania has proven itself to be capable of presiding over the

nation’s most complex multidistrict litigation cases. For example, this Panel consolidated and

transferred cases concerning NFL concussion injuries to the Eastern District of Pennsylvania, In

re: Nat’l Football League Players’ Concussion Injury Litig., 842 F. Supp. 2d 1378 (J.P.M.L.

2012), as well as cases involving birth defects resulting from the depression drug Zoloft, In re

Zoloft (Sertraline Hydrochloride) Prods. Liab. Litig., 856 F. Supp. 2d 1347 (J.P.M.L 2012).

This Panel’s trust in the Eastern District of Pennsylvania to wisely shepherd complex litigation

has a long history. See, e.g., In re Plumbing Fixtures, 295 F.Supp. 33 (J.P.M.L. 1968). Despite

handling the nation’s most complex cases, the Eastern District of Pennsylvania has a median

resolution time from filing to disposition of six months and less than twenty months from filing

to trial9 which compares favorably with the Northern District of Illinois, another proposed

transferee district.10




9
      United      States   District    Court     –    Judicial    Caseload      Profile, at    16,
https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile1231.2019.pdf, at 16,
(last visited May 28, 2020).
10
   See id. (listing a median time of 8.4 months from filing to disposition and a mediation time of
thirty-none months from filing to trial for the Northern District of Illinois).


                                                13
            Case MDL No. 2942 Document 462 Filed 06/05/20 Page 14 of 22



         The Eastern District of Pennsylvania has subject matter experience in the precise type of

insurance disputes raised by the Related Actions in an even-handed manner. See Koken v.

Lexington Ins. Co., No. CIV. A. 04-2539, 2006 WL 5377234 (E.D. Pa. Feb. 1, 2006) (reviewing

cross motions for summary judgment on a dispute over business interruption insurance); Nupro

Indus. Corp. v. Lexington Ins. Co., No. CV 08-4809, 2010 WL 11561098 (E.D. Pa. May 4, 2010)

(reviewing requirements under a business interruption insurance policy); Eidelman v. State Farm

Fire & Cas. Co., No. CIV.A. 10-2578, 2011 WL 198501 (E.D. Pa. Jan. 19, 2011) (reviewing a

business interruption coverage dispute); Arkema, Inc. v. Commerce & Indus. Ins. Co., No. CV

.06-2152, 2007 WL 9812717 (E.D. Pa. Mar. 12, 2007) (reviewing cross-motions for summary

judgment regarding a business interruption policy); Corporated Plaza Partners, Ltd. v. Am.

Employers’ Ins. Co., No. CIV. A. 95-5234, 1996 WL 180696 (E.D. Pa. Apr. 3, 1996) (action

involving business interruption losses under an insurance policy); Albertini Restaurants, Inc. v.

Nationwide Mut. Ins. Co., No. CIV. A. 93-CV-0442, 1993 WL 117541 (E.D. Pa. Apr. 15, 1993)

(deciding whether insured is entitled to Extra Expense coverage under business interruption

policy).

         Lastly, Philadelphia, where the Eastern District of Pennsylvania sits, is the fifth largest

city in the country, and is a well-known hub for air travel, and easily accessible. Accordingly, the

Eastern District of Pennsylvania is an attractive and appropriate venue to serve as a transferee

court.

         In terms of an appropriate transferee judge, the Honorable Timothy J. Savage is a widely

respected jurist that has the right combination of experience, capability, and availability to




                                                 14
             Case MDL No. 2942 Document 462 Filed 06/05/20 Page 15 of 22



handle this litigation.11 Judge Savage has the requisite prior experience with complex insurance

litigation necessary to understand the issues involved. See, e.g., Willisch v. Nationwide Ins. Co.

of Am., 2015 WL 12831297, at *1 (E.D. Pa. Sept. 10, 2015); Vito v. RSUI Indem. Co., 2020 WL

424592 (E.D. Pa. Jan. 27, 2020); Waterman v. USAA Cas. Ins. Co., 2013 WL 12145867, at *1

(E.D. Pa. Apr. 18, 2013); Hartford Cas. Ins. Co. v. New Hope Healthcare, Inc., 803 F.Supp.2d

339, 346 (E.D. Pa. Mar. 16, 2011).

       The guidepost for transferring related actions under 28 U.S.C. § 1407 is the promotion of

“the just and efficient conduct of such actions.” Judge Savage actively demonstrated a

commitment to the just and efficient conduct of this litigation in particular. In one active case

pending before Judge Savage, the defendants moved to stay the case pending a decision by this

Panel. See Laudenbach Periodontics and Dental Implants, LTD. v. Liberty Mutual Insurance

Group et al., 2:20-cv-02029 (E.D. Pa. May 22, 2020) (D.E. 10). Recognizing the importance of

the issues before the Court, Judge Savage denied the stay request four days later, Laudenbach

Periodontics and Dental Implants, LTD. v. Liberty Mutual Insurance Group et al., 2:20-cv-

02029 (E.D. Pa. May 26, 2020) (Doc. 12), and the defendants have since answered the complaint

(Doc. 13).


11
    Given the scope of the litigation and number of entities involved, an alternative approach to
assigning one judge the entirety of the case would be to assign the consolidated actions to several
judges or the whole Eastern District of Pennsylvania, a strategy which has previously been
adopted by the Panel with success. See In re Janus Mutual Funds Investment Litig., 310 F.
Supp.2d 1359, 1361-1362 (J.P.M.L 2004) (“Given the geographic dispersal of constituent actions
and potential tag-along actions, no district stands out as the geographic focal point for this
nationwide litigation. Thus we have searched for a transferee district with the capacity and
experience to steer this litigation on a prudent course. In addition, this litigation encompasses
complex claims against multiple mutual funds by a vast number of plaintiffs/putative class
members which could potentially i) present various disqualification issues and/or ii) consume
much attention from one transferee judge. Accordingly, the Panel has decided to entrust this
litigation to multiple transferee judges, sitting individually and/or jointly in their own discretion,
in the District of Maryland.”).


                                                 15
             Case MDL No. 2942 Document 462 Filed 06/05/20 Page 16 of 22



        A bipartisan appointment by President George W. Bush in 2002, Judge Savage has

successfully overseen prior MDLs assigned by this panel, see In re Ace Ltd. Sec. Litig., 370 F.

Supp. 2d 1353 (J.P.M.L. 2005); In re Methyl Methacrylate (MMA) Antitrust Litig., 435 F. Supp.

2d 1345, 1346 (J.P.M.L. 2006), and is not currently overseeing an MDL. This case deserves to

have a judge who can devote significant time and resources to its management and Judge Savage

is qualified to do so. Judge Savage has the necessary experience, capability, and availability to

manage this complex case.

        D.      The Arguments Against Consolidation Are Unpersuasive

        There has never been an event like the COVID-19 pandemic. The amount of litigation

over business interruption insurance coverage could – absent centralization – swamp the court

system for years. Nearly every business in the country has been affected by the pandemic. The

coverage issues implicated by these cases are not localized issues caused by geographically-

limited disaster or accident. Instead, these coverage issues are ubiquitous and national in scope.

Some of the insurer defendants and plaintiffs in the related case of Big Onion Tavern Grp., LLC

v. Society Ins., Inc., No. 1:20-cv-2005 (N.D. Ill. Mar. 27, 2020) (Doc. 198), have opposed

consolidation, arguing it would be improper because the cases involve different insurers, claims,

policies, state laws, and civil authority orders. None of these issues, however, should prevent

transfer.

        First, some parties argue that there is too much variance among policy language to allow

for centralization. But there are only a finite number of variances that are raised (see, e.g., Doc.

376 at 5-6). And as demonstrated above, within the major insurer’s policies, there are usually

few, if any, meaningful variances in policy language. That is because the insurer defendants

named in the related cases, in large part, utilize form policies, thereby triggering common legal



                                                16
           Case MDL No. 2942 Document 462 Filed 06/05/20 Page 17 of 22



and factual questions that will predominate over any state or policy-specific questions and are

best handled in a consolidated manner. See In re: Portfolio Recovery Assocs., LLC, Tel.

Consumer Prot. Act Litig., 846 F. Supp. 2d 1380, 1381 (J.P.M.L. 2011) (“[C]entralization will

promote efficient conduct of the litigation by preventing duplicative discovery into Portfolio’s

policies and practices as to its calling procedures.”). Indeed, most virus exclusions were added to

policies after a concerted effort by the insurance industry following the SARS outbreak in the

early 2000’s to utilize uniform language developed by the Insurance Services Office (“ISO”).12

        The Big Onion Plaintiffs and some defendants (see, e.g., Doc. 382 at 13-14) also argue

that consolidation would be improper because their case raises certain unique claims, including

bad faith. Such claims are outliers to an otherwise consistent set of claims raised in each of the

other related cases, that generally involve claims for breach of contract in connection with

business income coverage, breach of contract in connection with civil authority coverage, and

declaratory judgment regarding the same coverages. But once again, “[s]ection 1407 does not

require a complete identity or even a majority of common factual or legal issues as a prerequisite

to transfer.” In re: Darvocet, 939 F. Supp. 2d 1376, 1377 (J.P.M.L. 2013). Moreover, the

argument that the existence of unique claims across cases should preclude consolidation is not

novel. Indeed, the U.S. Judicial Panel on Multidistrict Litigation addressed this very argument in

In Re: National Prescription Opiate Litigation, MDL No. 2804, found it unpersuasive, and

transferred the related cases for consolidation. In the resulting Transfer Order, the Panel

specifically stated:




12
   ISO Circular New Endorsements Filed to Address Exclusion of Loss Due to Virus or Bacteria
(July 6 ,2006), https://www.propertyinsurancecoveragelaw.com/files/2020/03/ISO-Circular-LI-
CF-2006-175-Virus.pdf


                                                17
          Case MDL No. 2942 Document 462 Filed 06/05/20 Page 18 of 22



         The parties opposing transfer stress the uniqueness of the claims they bring (or
         the claims that are brought against them), and they argue that centralization of
         so many diverse claims against manufacturers and distributors will lead to
         inefficiencies that could slow the progress of all cases. While we appreciate
         these arguments, we are not persuaded by them. All of the actions can be
         expected to implicate common fact questions as to the allegedly improper
         marketing and widespread diversion of prescription opiates into states,
         counties and cities across the nation, and discovery likely will be voluminous.
         Although individualized factual issues may arise in each action, such issues do
         not – especially at this early stage of litigation – negate the efficiencies to be
         gained by centralization. The transferee judge might find it useful, for
         example, to establish different tracks for the different types of parties or
         claims. The alternative of allowing the various cases to proceed independently
         across myriad districts raises a significant risk of inconsistent rulings and
         inefficient pretrial proceedings. In our opinion, centralization will substantially
         reduce the risk of duplicative discovery, minimize the possibility of
         inconsistent pretrial obligations, and prevent conflicting rulings on pretrial
         motions. Centralization will also allow a single transferee judge to coordinate
         with numerous cases pending in state courts. Finally, we deny the requests to
         delay transfer pending rulings on various pretrial motions (e.g., motions to
         dismiss or to remand to state court) or until the completion of document
         discovery in City of Chicago.
290 F. Supp. 3d 1375, 1378-1379 (J.P.M.L. 2017).

       The defendants also argue that the number of civil authority orders issued throughout the

country weighs against transfer. (See, e.g., Doc. 382 at 11-12.) These orders, however, are highly

similar, with closing of all non-essential businesses based on specific categories of businesses,

and limiting bars and restaurants to take-out or delivery services.13 It is fair to say that

similarities among the civil authority orders far outweigh any differences.

       Here, the facts and circumstances on the whole are overwhelmingly common and minor

variations in policy language or civil authority orders should not prevent consolidation of the

related cases at this early stage of litigation in an effort to promote judicial economy and ensure

consistent decisions. Without question, the central and common question forming the crux of the


13
 https://www.forbes.com/sites/suzannerowankelleher/2020/03/28/23-states-shut-down-and-
counting-state-by-state-travel-restrictions/#70ac80e158f4 (last visited June 4, 2020).


                                                 18
          Case MDL No. 2942 Document 462 Filed 06/05/20 Page 19 of 22



aggregate business interruption protection insurance litigation is whether COVID-19 and/or the

civil authority orders are a covered cause of loss and constitutes a loss of or damage to property.

The common issues are evidenced by the motions to dismiss that have been filed that all make

similar arguments.14 In any event, the transferee judge can “formulate a pretrial program that . . .

allows discovery with respect to any non-common issues to proceed concurrently with discovery

on common issues.” In re Avandia Mktg., Sales Practices & Prod. Liab. Litig., 543 F. Supp. 2d

1376, 1378 (J.P.M.L. 2008).

       Another argument made against consolidation is that state law will govern the disputes

and federal judges who sit in those respective states will be better positioned to resolve those

issues. (Doc. 371 at 6.) But this Court has recognized that “legal issues regarding application of

the law of different states” is often an “insufficient ground for denying transfer” because “such

issues can be presented to and resolved by the transferee judge.” In re Helicopter Crash in

Germany on Sept. 26, 1975, 443 F. Supp. 447, 449 (J.P.M.L. 1978).

       Some defendants complain that centralization is unnecessary for them because they are

only named in one or two complaints that have been filed thus far. (Doc. 376 at 15). But because

the insurance industry has seemingly uniformly taken the position to deny claims related to the


14
  See, e.g., Billy Goat Tavern 1, Inc. v. Society Insurane, Case No. 20-cv-2068, ECF No. 24 at
7-10 (N.D. Ill. May 27, 2020) (arguing that there was no “direct physical loss of or damage to
covered property”); Prime Time Sports Grill, Inc., v. DTW1991 Underwriting Liminted, Case
No. 8:20-cv-771, ECF No. 13 at 7-12 (S.D. Fla. May 4, 2020) (“Under the plain meaning of the
word, Prime Time has not alleged any form of “physical” loss or damage to anything.”); Troy
Stacy Enters. Inc. v. The Cincinatti Ins. Co., Case No. 20-cv-312, ECF No. 6 at 7-9 (S.D. Ohio
June 1, 2020) (“[T]he Complaint does not allege facts showing any direct physical loss.”); C.A.
Spalding Co. v. Selective Ins. Grp., Inc., Case No. 2:20-cv-1967, ECF No. 8-1 at 7 (E.D. Pa.)
(May 27, 2020) (Plaintiff does not allege a “‘direct physical loss of or damage to property.’”);
N&S Restaurant LLC v. Cumberland Mutual Fire Insurance Company, Case No. 1:20-cv-5289,
ECF No. 6-6 at (D.N.J. May 26, 2020) (N&S’s loss of use of its property, in and of itself, does
not constitute a “direct physical loss” and therefore is not a “Covered Cause of Loss” as defined
by the policy.”).


                                                19
           Case MDL No. 2942 Document 462 Filed 06/05/20 Page 20 of 22



pandemic, business interruption insurance litigation is only just beginning. There will likely be

thousands of cases filed and any insurer with any significant business will face dozens of

lawsuits alleging similar claims. The transferee judge can recommend to promptly remand cases

against specific insurers if the limited volume of litigation against the insurers does not warrant

continued centralization. See also In re Capital One Tel. Consumer Prot. Act Litig., 908 F. Supp.

2d 1366, 1367 (J.P.M.L. 2012) (“Once discovery and other pretrial proceedings related to those

common issues have been completed, the transferee judge may conclude that issues unique to

one or more of the centralized actions counsel in favor of returning those actions to their

transferor courts.”); In re: AndroGel Prod. Liab. Litig., 24 F. Supp. 3d 1378, 1379 (“We are

sympathetic to the concerns expressed by defendants against which only a few actions have been

filed…[but we] are confident that any issues involving these different products and defendants

can be accommodated by the transferee judge in a manner that guarantees the just and efficient

resolution of all cases.”). In any event, for the larger insurers, like The Hartford, where there are

already many class actions filed, centralization is warranted.

        Finally, some parties have opposed transfer because of inconvenience and travel. (Doc.

379 at 12.) But most discovery is electronic and can be shared with anyone easily over the

internet. Moreover, as this Court, and the legal profession more broadly, has recognized over the

past few months, court hearings, arguments, and depositions can be conducted remotely without

issue. Any concerns about witness travel are far outweighed by the efficiencies of avoiding

repetitive depositions of witnesses. Although there have been suggestions that informal

coordination could be achieved, this is not believable. There are far too many parties, cases, and

lawyers already involved in these cases to think that informal coordination is a realistic

possibility.



                                                 20
          Case MDL No. 2942 Document 462 Filed 06/05/20 Page 21 of 22



III.   CONCLUSION

       Based upon the foregoing reasons, Movants respectfully request that the Panel grant

centralization and assign this MDL to Judge Savage in the Eastern District of Pennsylvania.

Alternatively, Movants request that the Panel grant centralization of all Covid-19 business

interruption cases against The Hartford, and assign them to Judge Savage in the Eastern District

of Pennsylvania.


       Dated: June 5, 2020.                        Respectfully submitted,

                                                   /s/Daniel K. Bryson
                                                   Daniel K. Bryson
                                                   Patrick M. Wallace
                                                   dan@wbmllp.com
                                                   pat@wbmllp.com
                                                   WHITFIELD BRYSON LLP
                                                   900 W. Morgan Street
                                                   Raleigh, NC 27603
                                                   T: 919-600-5000
                                                   F: 919-600-5035

                                                   Gregory F. Coleman
                                                   Will Ladnier
                                                   Jonathan B. Cohen
                                                   greg@gregcolemanlaw.com
                                                   will@gregcolemanlaw.com
                                                   jonathan@gregcolemanlaw.com
                                                   GREG COLEMAN LAW PC
                                                   First Tennessee Plaza
                                                   800 S. Gay Street, Suite 1100
                                                   Knoxville, TN 37929
                                                   T: 865-247-0080
                                                   F: 865-522-0049

                                                   Hans W. Lodge
                                                   hlodge@bm.net
                                                   BERGER MONTAGUE PC
                                                   43 SE Main St, Suite 505
                                                   Minneapolis, MN 55414
                                                   Tel: 612-607-7794

                                              21
Case MDL No. 2942 Document 462 Filed 06/05/20 Page 22 of 22




                                 Shanon J. Carson
                                 Y. Michael Twersky
                                 scarson@bm.net
                                 mitwersky@bm.net
                                 BERGER MONTAGUE PC
                                 1818 Market Street, Suite 3600
                                 Philadelphia, PA 19103
                                 Tel: 215-875-4656

                                 Alex R. Straus
                                 alex@gregcolemanlaw.com
                                 GREG COLEMAN LAW
                                 16748 McCormick Street
                                 Los Angeles, CA 91436
                                 Tel: 917-471-1894

                                 Attorneys for Back2Health
                                 Chiropractic Center, LLC; Karmel
                                 Davis and Assoc.,Atty-at-Law, LLC;
                                 Independence Barbershop, LLC; and
                                 Red Apple Dental PC




                            22
